Per Curiam.
In this suit, to foreclose a mortgage, copies of the mortgage and notes were not made parts of the complaint, and thus identified, either by being copied into the complaint, or by reference in the complaint to copies or originals filed with it, although a mortgage and notes were filed' with the complaint. Nor was a copy of either one of them filed, or referred to in the complaint. The complaint was bad.
M. L. Bundy, Smith § Smith, and Thos. A. Hendricks, for the appellants.
J. H. Mellett, and Martindale &¡ Grubbs, for the appellees.
The judgment is reversed, with costs. Cause remanded for a new trial, with leave to amend. See 2 G. & H. p. 375.